Title: To James Madison from James Simpson, 27 September 1807
From: Simpson, James
To: Madison, James



No. 131.
Sir
Tangier 27th. September 1807.

I have the honour to acquaint you a Messenger has this morning arrived from His Majestys Camp at Alcassar, with advice of Hashash having been deprived of all command, put in Chains and delivered to the care of the Black Troops.
Sidy Muhammed Selawy succeeds him in the Governments of Tetuan and Tangier.  This change removes from all influence with the Emperor an Enemy of The United States and brings near us one who has uniformly manifested a disposition to be useful to me as well in Public as private concerns.  I have the honour to be Sir Your Most Obedt. Servant

James Simpson

